Case: 2:19-cv-01976-JLG-CMV Doc #: 120 Filed: 09/15/21 Page: 1 of 6 PAGEID #: 6591



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

        Meng Huang,

                    Plaintiff

                    vs.                            Case No. 2:19-cv-1976
                                                   Judge James L. Graham
                                                   DATE: September 15, 2021


          The Ohio State University and
          Giorgio Rizzoni,
                  Defendants


                    NOTICE OF FINAL PRETRIAL AND TRIAL

       This case is set for final pretrial on Friday, March 25,

 2022 at 10:30 a.m. Please report to Room 243, at 85 Marconi

 Blvd., Columbus, Ohio. This case is set for trial on Monday,

 April 25, 2022 at 9:00 a.m. on a standby basis for a period of

 two weeks.

                    TRIAL ASSIGNMENTS--TRAILING DOCKET

       The Court utilizes a modified "trailing docket."            Cases will

 be scheduled in chronological order in two-week segments.              Five

 to eight civil cases will be scheduled for trial during each

 setting and an additional number of criminal cases may also be

 scheduled which will take precedence under the Federal Speedy

 Trial Act.    Cases so scheduled will be held on a standby basis

 until preceding cases are disposed of.          Counsel will not be

 required to "stand-by" for more than two weeks.            If your case is

 not reached, it will be given preference the next time it is set.
Case: 2:19-cv-01976-JLG-CMV Doc #: 120 Filed: 09/15/21 Page: 2 of 6 PAGEID #: 6592




         You are responsible for monitoring the progress of your

 case.    To do so, please call my Courtroom Deputy Clerk, Ms.

 Denise Shane at 614-719-3205.        If your case is settled, you

 should immediately notify Ms. Shane or contact my office at 614-

 719-3200.    NOTICE: If a case is settled after 12:00 noon on the

 business day immediately preceding the trial date, the Court may

 assess against either or both parties the cost of summoning a

 jury.    A case will be considered settled for the purposes of this

 provision when notice thereof is given to the Court.             A hearing

 will be held before such costs are assessed.



 FINAL PRETRIAL ORDER

         Counsel are hereby ORDERED to submit a joint Final Pretrial

 Order to the Court no later than three (3) days prior to the

 Final Pretrial.     Counsel are required to follow the format of the

 Final Pretrial Order which has been enclosed with this notice.

 It is counsel’s duty to confer in a good faith effort to reach

 agreement on all items referred to in this order.            Trial counsel

 for the parties shall be present at the final pretrial conference

 together with their client(s) or a representative thereof


                                        2
Case: 2:19-cv-01976-JLG-CMV Doc #: 120 Filed: 09/15/21 Page: 3 of 6 PAGEID #: 6593



 prepared with full authority to discuss all aspects of the case

 including pleadings, scheduling and settlement.




 POLICY ON CONTINUANCES

         Ordinarily counsel will receive at least six months advance

 notice of trial dates.



         The Court will defer to a prior setting of any court of

 record if advised within fifteen (15) days following notice of

 trial.    Continuances may be granted for reasons of health of

 trial counsel or parties.       It is my general policy to deny

 continuances for any other reason.

 DISCOVERY

 Ordinarily a discovery cutoff date will have been specified in a

 prior scheduling order.       Discovery must be completed by that

 date.    If no discovery cutoff date has been specified, the

 discovery    shall end ninety (90) days prior to the trial date.

         No depositions may be scheduled to occur after the discovery

 cutoff date.     All motions, requests for admissions, or other

 filings that require response must be filed sufficiently in

 advance of the discovery cutoff date to enable opposing counsel

 to respond by rule prior to that date.



                                        3
Case: 2:19-cv-01976-JLG-CMV Doc #: 120 Filed: 09/15/21 Page: 4 of 6 PAGEID #: 6594



         Counsel may, by agreement, continue discovery beyond the

 cutoff date.     No supervision or intervention by the Court, such

 as a Rule 37 proceeding, will occur after the cutoff date without

 a showing of extreme prejudice. No trial date will be vacated

 because of information acquired in post-cutoff discovery.              The

 Court expects that discovery disputes will ordinarily be resolved

 by counsel, and discovery motions filed without compliance with

 S. D. Ohio Rule 37.2      will not be accepted.



         Attorneys fees will normally be assessed against the losing

 party pursuant to Fed. R. Civ. P. 37.          If a pending discovery

 motion may jeopardize a trial date, counsel shall notify the

 Magistrate Judge assigned to the case.

 DISPOSITIVE MOTIONS

         Ordinarily a cutoff date for the filing of dispositive

 motions will have been specified in a prior scheduling order.

 Dispositive motions must be filed on or before that date.              If no

 cutoff date has previously been established, dispositive motions

 shall be filed no later than sixty (60) days before the trial

 date.

 TRIAL BRIEFS

         Trial briefs are due on the Friday before the trial.

 JURY INSTRUCTIONS

         The parties shall confer in advance of the final pretrial

 conference and agree upon proposed jury instructions which shall

                                        4
Case: 2:19-cv-01976-JLG-CMV Doc #: 120 Filed: 09/15/21 Page: 5 of 6 PAGEID #: 6595



 be presented to the Court seven (7) days before the trial.              If

 the parties are unable to agree on how the jury should be

 instructed as to any issue they shall each submit their proposed

 instructions on any such issue(s). There is reserved to counsel

 the right to submit supplemental requests for instructions during

 trial, or at the conclusion of the evidence, on matters that

 cannot be reasonable anticipated.



         All proposed jury instructions shall be submitted to

 chambers by email and may also be filed on the docket of the

 case.



 TRIAL PROCEDURE

         A copy of the Courts' instructions on trial procedures is

 included in this packet.




                                            JAMES L. GRAHAM

                                            UNITED STATES DISTRICT JUDGE




                                        5
Case: 2:19-cv-01976-JLG-CMV Doc #: 120 Filed: 09/15/21 Page: 6 of 6 PAGEID #: 6596




                                        6
